Citation Nr: 0925777	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Jurisdiction has since been transferred to the 
RO in Houston, TX.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's lower back and left knee 
disability claims has been received.  While the reopened 
lower back disability claim is addressed on the merits below, 
the reopened left knee disability claim is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development before readjudicating 
the claim on the underlying merits.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a lower back disability was denied by an October 1982 
rating decision; the evidence submitted since October 1982 
has not previously been submitted to agency decision makers, 
relates to an unestablished fact necessary to substantiate 
the claim, and when presumed credible, raises a reasonable 
possibility of substantiating the claim.

2.  The medical opinion of record fails to relate the 
Veteran's currently diagnosed non-congenital lower back 
disability to service or find that his congenital lower back 
disability was exacerbated by service.

3.  The Veteran's claim of entitlement to service connection 
for a left knee disability was denied by an October 1982 
rating decision; the evidence submitted since October 1982 
has not previously been submitted to agency decision makers, 
relates to an unestablished fact necessary to substantiate 
the claim, and when presumed credible, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
lower back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).

2.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in March 2005, which was sent prior to the 
initial adjudication of the Veteran's claims and which 
explained the evidence necessary to reopen a previously 
denied claim, as well as the reasons the Veteran's claims 
were denied, thereby complying with the mandates of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also apprised 
the Veteran of the evidence necessary for establishing 
service connection.  

With regard to the duty to assist, the Veteran's VA and 
private treatment records have been obtained, and there is no 
indication of any additional relevant records that the RO 
failed to obtain.  The Veteran was also provided with a VA 
examination during the pendency of the instant claim, and he 
testified at a hearing before the undersigned Veterans Law 
Judge.    

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
a lower back and left knee disabilities were denied by an 
October 1982 rating decision.  The Veteran failed to appeal, 
and his claims became final.  38 C.F.R. § 20.1103.  However, 
previously denied claims may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


Left Knee Disability

At the time the 1982 decision, the evidence of record 
consisted of service treatment records and an April 1982 VA 
examination report.  The Veteran's service treatment records 
included several records reflecting the Veteran's complaints 
of left knee pain, with objective findings of edema and 
crepitus in the knee and an impression of chondromalacia 
patella.  The Veteran's April 1982 VA examination report 
fails to reference a left knee problem or include any 
findings regarding an examination of the left knee.  An 
October 1982 rating decision denied service connection 
because no left knee condition was found at his VA 
examination.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements 
and testimony and private and VA treatment records.  In his 
hearing testimony, the Veteran asserted that he has a current 
left knee disability, and through his representative, he 
asserts that the evidence reflects that the Veteran's service 
treatment records were received by the RO after the Veteran 
underwent his April 1982 VA examination and that the VA 
examiner's opinion regarding the etiology of the Veteran's 
claimed condition would have been different if the examiner 
had the opportunity to review the Veteran's service treatment 
records.   The Veteran's newly submitted post-service 
treatment records include an April 2005 VA treatment record 
for left knee pain and an assessment of left knee pain with 
effusion.  The treatment record also reflects that left knee 
x-rays were taken and a left knee CT scan was ordered; 
however, the radiological assessments of these tests are not 
of record.

As the newly submitted evidence contains evidence of recent 
left knee treatment and an objective finding of left knee 
effusion, this newly submitted evidence suggests that the 
Veteran has a current left knee disability and therefore 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, this evidence is 
considered to be both new and material, and the Veteran's 
left knee disability service connection claim is therefore 
reopened.

Although the claim for service connection for a left knee 
disability is reopened, additional development is needed 
prior to a final decision on the underlying merits of the 
claim, as set out below.  

Lower Back Disability

At the time the Veteran's lower back service connection claim 
was denied, the evidence of record consisted of service 
treatment records and an April 1982 VA examination report.  
The Veteran's service treatment records reflected treatment 
for a lower back spasm in January 1981 and another complaint 
of back pain in May 1981, with no spinal abnormalities noted 
or complaints of recurrent back pain affirmed at separation.  
The April 1982 VA examination report reflects subjective 
findings of chronic lower back pain and objective findings of 
sacrilization of the lumbar spine, which was noted to be a 
congenital deformity ineligible for service connection.  

An October 1982 rating decision denied the Veteran's lower 
back service connection claim because sacrilization of the 
lumbar spine was deemed a constitutional or developmental 
abnormality ineligible for service connection.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements 
and testimony, private and VA treatment records, and a VA 
spinal examination report.  The Veteran's private and VA 
treatment records from the VA Medical Center in Austin, Texas 
reflect treatment for chronic lower back pain beginning in 
2001, and the VA spinal examination report includes a 
diagnosis of chronic lower back strain with some disc bulging 
of L4-L5 and sacrilization of L5-S1.  

As this newly submitted evidence includes a lower back 
disability diagnosis, chronic back strain with disc bulging 
at L4-L5, in addition to the lower back disability of record 
at the time of the last service connection denial, 
sacrilization of the lumbar spine, this evidence is 
considered both new and material, and the Veteran's claim is 
therefore reopened and will be addressed on the merits below.  

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that he 
reported back pain twice in service.  A January 1981 
treatment record reflects the Veteran's report of back pain 
after experiencing a puling sensation when he bent over to 
pick up an object, and an assessment of muscle spasm was 
noted.  A May 1981 treatment record reflects the Veteran's 
report of a muscle strain in the left upper quadrant of his 
back for the six months prior to this treatment, and an 
assessment of muscle strain was noted.  The Veteran's 
separation physical examination report notes no spinal 
abnormalities, and in the corresponding report of medical 
history, the Veteran denied any recurrent back pain.  

Soon after service, the Veteran underwent a VA examination in 
April 1982, during which the Veteran reported lower back pain 
that was migratory in nature, as his pain was sometimes 
located in his upper back and sometimes located in his lower 
back.  A physical examination of the Veteran revealed full 
range of motion and no observable or palpable muscle spasm.  
The Veteran performed heel to toe walking well, had negative 
results for straight leg raise testing, had no leg muscle 
atrophy, and no neuro-vascular deficits were present.  
Corresponding VA x-rays of the Veteran's thoracic and lumbar 
spine revealed no abnormalities other than partial 
sacrilization of L5.

The next lower back treatment of record is contained in a 
September 2001 private treatment record, which reflects the 
Veteran's complaint of lower back pain after twisting while 
lifting a 50 pound bag of rice, and a diagnosis of acute 
lumbar strain was noted.  The Veteran's subsequent VA 
treatment records reflect treatment for chronic lower back 
pain, and an April 2005 VA CT pelvic scan report references 
findings related to partial sacrilization of the right side 
of the L5 vertebra.

The Veteran underwent a VA spinal examination in July 2007 to 
determine the nature and etiology of his chronic lower back 
pain.  During the examination, the Veteran reported constant 
lower back pain that occasionally radiates to his left lower 
extremity.  After examining the Veteran and reviewing a CT 
scan of his lumbosacral spine, the examiner diagnosed the 
Veteran with chronic lower back strain with some disc bulging 
of L4-L5 and sacrilization of L5-S1.  However, the examiner 
opined that there was no evidence in the Veteran's claims 
file to support a finding that the Veteran's current back 
condition and related symptoms were attributable to service.  
The examiner stated that sacrilization of L5-S1 is a 
congenital problem, and the evidence failed to suggest that 
it was exacerbated by service.  The examiner also found a 
lack of evidence linking the Veteran's lower back strain and 
disc bulging to service and therefore opined that it is less 
likely than not that the Veteran's current lower back strain 
and disc bulging are related to service.

The evidence of record reflects that the Veteran had an 
isolated episode of lumbar strain in service, which 
apparently resolved, as no spinal abnormalities were noted at 
separation and the Veteran denied having recurrent back pain.  
Moreover, no evidence of muscle strain was noted at the 
Veteran's April 1982 VA examination, and x-rays conducted at 
that time revealed only a congenital spinal abnormality.  
Governing law provides that congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran next sought treatment after injuring his back in 
2001, approximately 20 years after his separation from active 
duty, and an examiner found that there was no evidence 
suggesting a relationship between his current lumbar strain 
and bulging disc with the episode of muscle strain occurring 
in service.   See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service connection may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Moreover, 
the Veteran has not offered a medical opinion affirmatively 
linking his current lower back disabilities to service.  

As the only medical opinion of record fails to relate the 
Veteran's currently diagnosed back disability to service or 
suggest that his congenital back disability was aggravated by 
service, a basis upon which to grant service connection has 
not been presented, and the Veteran's appeal is denied.

ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
lower back disability is reopened, and to this extent the 
appeal is granted.

Service connection for a lower back disability is denied.

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
left knee disability is reopened, and to this extent the 
appeal is granted.  


REMAND

As referenced above, the Board finds that further development 
is necessary before the Veteran's reopened left knee 
disability service connection claim may be finally decided.

The evidence of record reflects treatment for left knee pain 
and effusion in service, which was diagnosed at that time as 
chondromalacia patella.  The Veteran's current medical 
treatment records include his treatment for left knee pain 
and effusion in April 2005.  Therefore, a VA examination is 
warranted to determine the nature and etiology of the 
Veteran's current left knee condition, including its 
relationship to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records from April 2006 to the 
present, as well as all available 
radiological reports (such as the reports 
related to the left knee x-rays and CT 
scan referenced in the Veteran's April 
2005 VA treatment record).

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine 
the nature, extent and etiology of any 
current left knee disability.  Any 
appropriate diagnostic testing should be 
conducted, and the claims file should be made 
available to the examiner in conjunction with 
the examination.  

The examiner is asked to express an opinion 
as to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed left knee 
disability is related to the Veteran's 
documented left knee treatment in service.  

A complete rationale should be provided for 
all opinions expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.   

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


